Citation Nr: 0737139	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for lumbosacral 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service from November 1969 to 
August 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.

At his October 2007 hearing, the veteran contended that he 
did not have any problems with his back prior to entering the 
military, and that his current back trouble originated from 
an incident in Vietnam on a supply base where he was lifting 
up a 50-count ammunition crate and felt some discomfort and 
pain in his lower back.  He stated that since this incident, 
he has experienced continuous problems with his back.  The 
veteran stated that the medic on the base gave him ibuprofen 
and he medicated his way through the rest of his time in 
Vietnam and noted that he did not actually report his 
condition until he was back in the United States.  The 
veteran also noted that he did not begin receiving treatment 
immediately upon discharge because he could not afford the 
treatment, and stated that it was not until he got out of 
college in the late 1990's or early 2000 when he finally 
sought treatment for his back from a civilian doctor.

The service medical records (SMRs) contain an October 1971 
entry while at Fort Benning, Georgia, noting back trouble, 
acute back trauma, and muscle contusions.  The veteran's 
entrance and discharge examinations both showed a normal 
clinical evaluation for the spine.

A July 2002 MRI noted a grade-I spondylolisthesis of L4-5 on 
lateral view and L4-S1, L4-5 facet disease with disc space 
narrowing.  A March 2004 MRI of the lumbar spine noted 
spondylosis of the lumbar spine worse at L4/5 and L5/S1; mild 
disc bulge without compressive sequelae at L2/4 and L3/4; and 
moderate circumferential disc bulge extending into both 
neural foramina at L5/S1.  The report also noted a grade I 
anterolisthesis of L4 on L5 and an associated pseudo disc 
bulge.

A July 2006 progress note from the neurosurgery spine clinic 
noted a lumbar region neurofibroma from T12 to L1 as well as 
some newly noted L4-5 stenosis.

Records from Dr. H. dated from July 1996 through November 
2005 contain consistent notations relating to back problems.  
For example, entries dated in February 2000, October 2002, 
March 2004, December 2004, and April 2005 noted low back 
pain; and January 2004 and November 2005 entries noted 
degenerative disc disease of the spine with sciatica.  In 
addition, records dated in July 2004, and October 2004 
diagnosed the veteran with a sciatic spinal cord tumor.

Outpatient treatment reports from the Charleston VA medical 
center (VAMC) dated from January 2005 through November 2005 
also noted chronic back pain and a November 2005 entry 
assessed the veteran with chronic low back pain secondary to 
a spinal tumor.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.

Here, there is clearly evidence of current back disabilities, 
including degenerative disc disease, disc bulging and a 
sciatic spinal cord tumor.  The record also contains a 
notation in the service medical records dated in October 1971 
noting back trouble, acute back trauma and muscle contusion.  
However, despite current back disabilities, and a complaint 
related to back trouble in service, there is no medical 
evidence of record that provides an opinion as to whether any 
currently diagnosed back disability is attributable to the 
documented in-service back trouble and acute back trauma 
mentioned in the October 1971 notation.  As such, a VA 
examination to determine whether his currently diagnosed back 
disabilities are related to military service is required.  
The Board points out that although the earliest documented 
post-service treatment related to the back was not until 
2002, the veteran testified at his October 2007 hearing that 
he experienced back pain continuously since his discharge 
from the military in 1972.  After considering all the 
evidence of record, the Board finds that the veteran is 
entitled to a determination regarding the medical probability 
that the veteran's current back disability is the result of 
acute back trauma-particularly the injury sustained in 
service while lifting an ammunition crate.

The Board will therefore remand to seek current relevant 
treatment records, and to afford the veteran a VA examination 
in order to determine whether any current back disability is 
attributable to his military service.  In addition, the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  Review of the record discloses that the 
veteran has not been adequately notified in accordance with 
the provisions of the VCAA.  The Board will therefore also 
remand this case in order to ensure that the veteran receives 
the notice to which he is entitled.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must apprise the 
veteran of any information and evidence 
not of record (1) that is necessary to 
substantiate his claim; (2) that VA will 
seek to provide; and (3) that the 
claimant is expected to provide; and (4) 
must ask the claimant to provide any 
evidence in his possession that pertains 
to his claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  Further, the 
veteran should be notified of the 
criteria for assigning a disability 
rating and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

2.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
recently prepared spine treatment records 
and records of treatment for any related 
neurologic disabilities.  With any 
necessary authorization from the veteran, 
obtain and associate with the claims file 
any medical records identified by the 
veteran that have not been secured 
previously.

3.  The veteran should be afforded a VA 
spine examination, conducted by a 
physician with appropriate expertise to 
render a nexus opinion regarding the 
medical probability that any current low 
back disability is attributable to the 
veteran's active military service.  The 
physician should include an opinion as to 
whether it is at least as likely as not 
that any current low back disability is 
attributable to military service.  The 
October 1971 in-service notation of back 
trouble and acute back trauma should be 
taken into account.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

4.  The AOJ should make sure that the 
examination report complies with this 
remand and answers the questions 
presented in the examination request, 
especially with respect to detailing any 
connection to military service.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

After undertaking any other development 
deemed appropriate, the AOJ should 
consider the issue on appeal in light of 
all information or evidence received.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

